DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
2.	This application, filed January 10, 2020, is the national stage entry of PCT/IB18/55207, filed July 13, 2018.  Pursuant to a pre-examination amendment, claims 10-18 are pending in the application.  The applicant has cancelled claims 1-9.  The applicant has added claims 10-18.

Claim Interpretation
3.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

4.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the 

Allowable Subject Matter
5.	Claim 10 and claims 11-18, which depend from claim 10, are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art does not disclose, teach, or suggest a footwear having at least one tank containing a pressurized, timed evanescence marking liquid, wherein a remote control wirelessly actuates the opening of a check valve associated with the tank, wherein the remote control comprises a wireless network card for establishing a network connection with a wireless receiving card for controlling the check valve, and wherein the timed evanescence marking liquid is spouted from an opening in the tank.
Molyneux et al. (US 2014/0165427 A1) discloses a shoe comprising a bladder with a valve that is controlled by a wireless connection to a smartphone, but Molyneux does not disclose, at least, that a timed, evanescence marking liquid is spouted from an opening in the bladder.
Tadin (US 2009/0313853) discloses a sandal comprising a reservoir that holds gas or liquid and includes an electronically-controlled valve for regulating a quantity of the gas and/or liquid disposed in the reservoir, Tadin does not disclose, at least, that the valve is wirelessly controlled or that a timed, evanescence marking liquid is spouted from an opening in the reservoir.
Laretive (GB 2522692 A) discloses a shoe comprising a pressurized container containing a dye and a propellant, wherein a button causes the container to rupture, thereby causing dye and propellant to be ejected through a nozzle.  Laretive does not disclose, at least, that the container comprises a valve that is wirelessly controlled or that the dye is a timed, evanescence marking liquid.
O’Connell (US 5,564,201 A) discloses footwear including a reservoir that holds liquid and a pump for selectively ejecting the liquid stored in the reservoir to the exterior of the footwear, but O’Connell does not disclose, at least, that the reservoir comprises a valve that is wirelessly controlled or that the liquid is a timed, evanescence marking liquid.
Avni et al. (US 2006/0282017 A1) discloses a shoe comprising pockets inflatable with air or liquid, wherein valves open to allow air or liquid to flow in or out of each pocket, and the valves close to block the flow of air or liquid in and out of each pocket, but Avni does not disclose, at least, that the valves are wirelessly controlled or that a timed, evanescence marking liquid is spouted from an opening in a pocket.
Avni et al.  (US 2008/0167580 A1) (Avni ’80) discloses a shoe in which the insole comprises chambers that are inflatable with a gas or a liquid, but Avni ‘80 does not disclose, at least, that a chamber comprises a valve that is wirelessly controlled or that a chamber contains a timed, evanescence marking liquid that is spouted from an opening in the chamber.
Lakic et al. (US 6,014,823) discloses footwear comprising an inflatable lining, wherein the inflatable lining comprises sealed chambers, and wherein pressure relief valves permit independent adjustment of the pressure within each interior chamber, but Lakic does not disclose, at least, that the valves are wirelessly controlled or that a timed, evanescence marking liquid is spouted from an opening a chamber.
Lafever (US 4,873,774) discloses a shoe sole with one or more pneumatic or hydraulic chambers, wherein a pump includes a valve for controlling the pumping of air into the chambers, but Lafever does not disclose, at least, that the valve is associated with the chambers, that the valve is wirelessly controlled or that a timed, evanescence marking liquid is spouted from an opening in a chamber.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN F MORTELL whose telephone number is (571)270-1873.  The examiner can normally be reached on Monday - Friday 10-7 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on 571-272-4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOHN F MORTELL/Primary Examiner, Art Unit 2689